Citation Nr: 0836277	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-06 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
following an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO granted service connection 
and assigned a 50 percent rating for PTSD effective January 
23, 2006.  The veteran appealed the assigned rating.  In July 
2008, the veteran testified before the undersigned Acting 
Veterans Law Judge sitting at the St. Petersburg VARO.  

As the appeal with respect to the veteran's claim for a 
higher rating for his service-connected PTSD emanates from 
the veteran's disagreement with the initial 50 percent rating 
assigned following the grant of service connection, the Board 
has characterized the claim for an initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Additionally, the RO received a statement from the veteran in 
March 2006 in which the veteran reported that he had had 
problems with his hearing since serving in the Vietnam.  In 
light of the veteran's award of the Combat Action Ribbon, the 
Board liberally interprets the veteran's statement regarding 
his hearing as a claim for service connection for hearing 
loss.  This issue has not been adjudicated by the RO; thus, 
it is not before the Board.  Hence, it is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In May 2008, prior to the veteran's July 2008 hearing, the RO 
received a mental health clinic (MHC) treatment note from the 
VA outpatient clinic (VAOPC) in St. Augustine, Florida.  The 
treatment note reflects the veteran's psychiatric evaluation 
as well as a diagnosis of "PTSD with psychosis".  The 
psychiatrist who evaluated the veteran assigned a global 
assessment of functioning (GAF) score of 40.  The Board finds 
the April 2008 MHC treatment note is not duplicative of 
evidence previously considered and is pertinent evidence 
relative to the veteran's claim for an initial rating higher 
than 50 percent for PTSD.  The RO has not considered the 
April 2008 MHC treatment note in relation to the veteran's 
claim on appeal.  See e. g., 38 C.F.R. § 19.37 (2007) 
(Evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after an 
appeal has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorizing activity for review and 
disposition.).  Thus, this matter is remanded to the RO for 
consideration of the April 2008 St. Augustine VAOPC MHC 
treatment note and for issuance of a supplemental statement 
of the case reflecting such consideration.  See 38 C.F.R. § 
19.31(b) (2007).  

Further, during his July 2008 hearing before the undersigned, 
the veteran reported having received additional VA 
psychiatric treatment following the above noted April 2008 
treatment at the St. Augustine VAOPC.  In light of the 
veteran's report regarding additional VA treatment, the 
originating agency should make efforts to obtain any VA 
records associated with treatment the veteran may have 
received since April 2008 in order to ensure that the claim 
on appeal is adjudicated on the basis of an evidentiary 
record that is as complete as possible.  See 38 C.F.R. 
§ 3.159(c) (2007); Dunn v. West, 11 Vet. App. 462, 466-67 
(1998).  

Finally, in light of the remand for the development noted 
above, and the apparent worsening of the veteran's PTSD as 
reflected in the April 2008 St. Augustine VAOPC MHC treatment 
note, the Board believes a more contemporaneous VA 
examination to assess the veteran's current symptomatology 
associated with his service-connected PTSD would be helpful 
in deciding the claim on appeal.  38 U.S.C.A. § 5103A (West 
2002).  See also e. g., Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AOJ should obtain any available 
VA medical records pertaining to the 
veteran's treatment since April 2008.  
All records and/or responses received 
should be associated with the claims 
file.  

2.  Following the receipt of any 
additional evidence, the AOJ should 
arrange for the veteran to undergo a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner designated to examine the 
veteran, and a report of the examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning scale 
score that represents the level of 
impairment due to the veteran's service-
connected PTSD and an explanation of what 
the score means.  The examiner should 
specifically comment on the effect the 
veteran's PTSD has on his employability.

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed. 

The veteran is hereby notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 38 
C.F.R. § 3.655(b) (2007)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  See Fenderson, 12 Vet. 
App. at 126.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  






	(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


